Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-8, 10-18 & 20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an e-mail from Paul Pua (Reg. No. 63,167) on 1/12/2022.

The application has been amended as follows: 

1. (Currently Amended) A method for applying rules to an application programming interface of a microservice, the method comprising:
[[(a) ]]identifying, by a device intermediary to a plurality of microservices, a rule for accessing an application programming interface (API) of a first microservice of the plurality of microservices, wherein the rule identifies a subset of the plurality of microservices allowed to access the API of the first microservice;
[[(b) ]]receiving, by the device, one or more requests from one or more microservices of the plurality of microservices to access the API of the first microservice;

[[(d) ]]preventing, by the device responsive to the determination, the second microservice from accessing, via the at least one request, the API of the first microservice; and
displaying, by the device, a service graph with one or more user interface elements to take an action with respect to a link related to the at least one request, the action comprising one of quarantining, preventing access, releasing or adding a second rule. 

2. (Original) The method of claim 1, further comprising receiving, by the device, a request from a source other than the plurality of microservices to access the API of the microservice.

3. (Original) The method of claim 2, wherein the source comprises a device external to a network of the plurality of microservices. 

4. (Previously Presented) The method of claim 2, further comprising blocking, by the device, the request responsive to the rule.

5. (Previously Presented) The method of claim 1, further comprising identifying, by the device responsive to the rule, that a second request to access the API of the microservice is from a second microservice identified as allowed to access the microservice.

6. (Original) The method of claim 5, further comprising forwarding, by the device, the second request to the microservice.

7. (Currently Amended) The method of claim 1, further comprising generating, by the device, [[a]]the service graph, the service graph comprising the plurality of microservices and one or more links between the one or more of the other of the plurality of microservices and the microservice. 

8. (Currently Amended) The method of claim 7, further comprising displaying, by the device, the service graph with identification of one or more actions of the device responsive to the rule in association with a corresponding link to the microservice.

9. (Canceled).

10. (Currently Amended) The method of claim 1, further comprising: 
generating, by the device, [[a]]the service graph, the service graph comprising the plurality of microservices and one or more links allowed by the rule between the one or more of the other of the plurality of microservices and the microservice; and 
displaying, by the device, the service graph with identification of the one or more links to the microservice allowed by the rule. 

11. (Currently Amended) A system for applying rules to an application programming interface of a microservice, the system comprising:
a device comprising one or more processors, coupled to memory, and intermediary to a plurality of microservices, the device configured to:

receive one or more requests from one or more microservices of the plurality of microservices to access the API of the first microservice;
determine, in accordance with the rule, that at least one request of the one or more requests is from a second microservice outside of the subset of the plurality of microservices allowed to access the API of the first microservice; [[and]]
prevent, responsive to the determination, the second microservice from accessing, via the at least one request, the API of the first microservice; and
display a service graph with one or more user interface elements to take an action with respect to a link related to the at least one request, the action comprising one of quarantining, preventing access, releasing or adding a second rule. 

12. (Original) The system of claim 11, wherein the device is further configured to receive a request from a source other than the plurality of microservices to access the API of the microservice.

13. (Original) The system of claim 12, wherein the source comprises a device external to a network of the plurality of microservices. 

14. (Previously Presented) The system of claim 12, wherein the device is further configured to block the request responsive to the rule.



16. (Original) The system of claim 15, wherein the device is further configured to forward the second request to the microservice.

17. (Currently Amended) The system of claim 11, wherein the device is further configured to generate [[a]]the service graph, the service graph comprising the plurality of microservices and one or more links between the one or more of the other of the plurality of microservices and the microservice. 

18. (Currently Amended) The system of claim 17, wherein the device is further configured to display the service graph with identification of one or more actions of the device responsive to the rule in association with a corresponding link to the microservice.

19. (Canceled).

20. (Currently Amended) The system of claim 11, wherein the device is further configured to: 
generate [[a]]the service graph, the service graph comprising the plurality of microservices and one or more links allowed by the rule between the one or more of the other of the plurality of microservices and the microservice; and 
display the service graph with identification of the one or more links to the microservice allowed by the rule. 


Reason for Allowance
	
	The following is an examiner’s statement of reasons for allowance.

	Independent Claims 1 and 11 as amended distinguishes itself over the prior art due to the amended limitation in combination with the rest of the limitations. It is to be noted that it is the combination of all limitations that renders the claims allowable. 

Claims 1-8, 10-18 & 20 are allowed based on the same reason(s).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from examiner should be directed to Sibte Bukhari whose telephone number is 571-270-7122.   Examiner can normally be reached on M-F 9:00 – 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srivastava Vivek can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

/SIBTE H BUKHARI/Examiner, Art Unit 2449